Citation Nr: 0836373	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-30 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel





INTRODUCTION

The veteran had active service from September 1951 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, on temporary transfer from the RO in 
Houston, Texas.  Jurisdiction over the veteran's claims file 
was subsequently returned to the Houston RO.

The Board notes that it remanded this claim in December 2006 
in order to schedule a hearing before the Board.  However, 
the veteran subsequently withdrew his request for a hearing 
in an August 2008 Statement in Support of Claim.  Thus, the 
Board can now proceed to final appellate review.



FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran has a 
current bilateral hearing loss disability which is due to any 
incident or event in active service, and sensorineural 
hearing loss as an organic disease of the nervous system is 
not shown to have been manifested to a compensable degree 
within one year after separation from service.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran has tinnitus 
which is due to any incident or event in active service, and 
tinnitus as an organic disease of the nervous system is not 
shown to have been manifested to a compensable degree within 
one year after separation from service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims, in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In September 2005, VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  Also, in April 2006, VA sent the 
veteran a letter which described how VA calculates disability 
ratings and effective dates. 

The Board finds that the contents of the September 2005 and 
April 2006 letters complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist, including the requirements set 
forth by the Court in Dingess, supra.  While the April 2006 
letter was sent subsequent to initial adjudication of the 
claim, the defect in timing is cured by the subsequent 
readjudication of the claim in the July 2006 SOC.  In 
addition, the December 2005 rating decision and July 2006 SOC 
explained the basis for the RO's action, and the SOC provided 
him with an additional 60-day period to submit more evidence.  

The veteran in this case was afforded a VA examination in 
February 2007.  The Board acknowledges the veteran's 
contention in his August 2008 Statement in Support of Claim 
that a competent nexus opinion is necessary to render a 
decision in this claim.  However, the Board finds that a 
nexus opinion is not necessary in this claim, as there is 
already sufficient medical evidence to decide the claim.  In 
McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks in making 
a determination as to when a VA examination is necessary are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and indication that the current disability may be 
associated with an in-service event.  The Board finds that 
there is no indication that the veteran's current disorder is 
associated with an in-service event.  Therefore, the Board 
finds that the evidence of record does not trigger the 
necessity of an examination or opinion in order to decide the 
claim on the merits.  See 38 C.F.R. § 3.159(c).

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, the claimant 
has not asserted any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).


The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss or tinnitus), become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at last three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

B.  Facts and Analysis

In the present case, the veteran contends that he has 
bilateral hearing loss and tinnitus resulting from acoustic 
trauma experienced during active service.  Specifically, in 
his July 2006 letter, the veteran states that he performed 
rifle and machine gun target practice and drove supply trucks 
into combat zones without ear protection.  

The veteran's DD Form 214 indicates that he served in the 
U.S. Marine Corps as a heavy truck driver.  The form also 
shows that the veteran received a Korean Service Medal, 
confirming that the veteran was in a theater of combat.  
Thus, the Board concedes, for the purpose of the present 
decision, that exposure to some loud noise may have occurred 
during active service while he was performing duties in or 
around a combat zone.

While noise exposure is conceded here, that alone cannot 
serve as a basis for a grant of service connection.  Rather, 
the evidence must show that the currently claimed hearing 
loss and/or tinnitus are a result of such in-service 
exposure.  That has not been demonstrated here, as will be 
explained below.   

In the present case, the service treatment records are silent 
as to any complaints or evidence of hearing loss or tinnitus.  
Indeed, the September 1953 report of physical examination for 
release to inactive duty includes the results of hearing 
tests indicating that hearing acuity was normal.  
Specifically, the whispered voice test results were 15/15.   
This was the same result indicated at the September 1951 
enlistment examination.

Following separation from service, the veteran first reported 
symptoms of hearing loss to a social worker at the McAllen VA 
outpatient clinic in August 2005.  A hearing loss disability 
meeting the criteria under 38 C.F.R. § 3.385 was first 
objectively demonstrated during a February 2007 VA 
examination.  In this regard, the Board notes that evidence 
of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no 
evidence in the claims file of a current diagnosis of 
tinnitus, nor are there any reported complaints of tinnitus, 
other than in the veteran's claim itself, contained in the 
evidence of record.  Thus, the Board finds that there is 

no competent medical evidence of a current disability with 
regard to the veteran's tinnitus claim.  As such, that claim 
must fail.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of any type of 
hearing loss, including sensorineural hearing loss, within 
the veteran's first post-service year.  Thus, because the 
evidence fails to establish any manifestations of hearing 
loss within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease are clearly not satisfied.  

Moreover, the weight of the competent evidence does not 
demonstrate a connection between the veteran's current 
hearing loss and his active military service.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current symptoms of hearing loss and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994). Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In the present case, the veteran states that his hearing loss 
is related to exposure to the noise of gunfire while in 
active service.  In his July 2006 letter, the veteran stated 
he first noticed hearing loss symptoms when he returned to 
his hometown after separation from service.  Even if his 
statements can be construed as alleging continuity of 
symptoms since active service, the absence of documented 
complaints or treatment for over 50 years following military 
discharge is more probative than his current recollection as 
to symptoms experienced in the distant past.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  Therefore, continuity has not 
here been established, either through competent medical 
evidence or through the veteran's statements.   

The Board recognizes the sincerity of the veteran's belief 
that he has disabilities at this time which were caused by 
acoustic trauma in service.  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, supra.  However, in this case, the service 
treatment records show no chronic disability resulting from 
acoustic trauma.  Furthermore, as noted above, there is a 50-
year gap between the veteran's separation from service and 
his first complaint of hearing loss.  Moreover, there are no 
complaints or diagnoses of tinnitus contained in the medical 
records in the claims file for any time period. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a). When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

In this case, the weight of the competent evidence is against 
a grant of service connection.  The preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to resolve in the veteran's favor.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


